            Case 1:16-cr-00151-CCB Document 221 Filed 06/17/20 Page 1 of 2


                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

JAYEOLA SAMUEL AMOS                             *
                                                *
       v.                                       *       Criminal No. CCB-16-151
                                                *       Civil No. CCB-20-247
UNITED STATES OF AMERICA
                                       *******
                                MEMORANDUM AND ORDER

       On January 5, 2018, Jayeola Samuel Amos pled guilty to one count of conspiracy in

violation of 18 U.S.C. § 371. (ECF 150). Over two years later, on January 22, 2020, he filed a

motion to vacate under 28 U.S.C. § 2255 (ECF 213). The government filed its response on January

29, 2020 (ECF 215). Amos was then provided an opportunity to respond as to why he should be

entitled to equitable tolling of the one-year statute of limitations under § 2255, and Amos responded

on February 21, 2020 (ECF 218).

       Section 2255 provides:

       A 1-year period of limitation shall apply to a motion under this section. The
       limitation period shall run from the latest of--

               (1) the date on which the judgment of conviction becomes final;

               (2) the date on which the impediment to making a motion created by
               governmental action in violation of the Constitution or laws of the United
               States is removed, if the movant was prevented from making a motion by
               such governmental action;

               (3) the date on which the right asserted was initially recognized by the
               Supreme Court, if that right has been newly recognized by the Supreme Court
               and made retroactively applicable to cases on collateral review; or

               (4) the date on which the facts supporting the claim or claims presented could
               have been discovered through the exercise of due diligence.

       28 U.S.C. § 2255. There is no contention that subsections (2)–(4) are at issue. For the

purposes of subsection (1), Amos’s conviction became final either on January 5, 2018 (the date

judgment was entered) or January 19, 2018, (when the time for filing an appeal had expired, see


                                                    1
          Case 1:16-cr-00151-CCB Document 221 Filed 06/17/20 Page 2 of 2


Fed. R. App. P. 4(b)(1)). See Hannigan v. United States, 131 F. Supp. 3d 480, 484 n.1 (E.D.N.C.

2015) (noting some confusion in the Fourth Circuit over when a conviction becomes final when a

direct appeal is not filed but that the § 2255 motion was untimely under either view). Amos filed

his motion to vacate more than a year after his conviction became final.

       In regards to his entitlement to equitable tolling, Amos stated that he had a nervous

breakdown during the time he was supposed to file the motion to vacate because he worked as a

jailhouse officer and received death threats, and then abandoned his job and moved to Canada.

Amos is entitled to equitable tolling only if he presents “(1) extraordinary circumstances, (2)

beyond his control or external to his own conduct, (3) that prevented him from filing on time.”

Rouse v. Lee, 339 F.3d 238, 246 (4th Cir. 2003). “As a general matter, the federal courts will apply

equitable tolling because of a petitioner's mental condition only in cases of profound mental

incapacity.” United States v. Sosa, 364 F.3d 507, 513 (4th Cir. 2004). Amos has provided no

details regarding his “nervous breakdown” that would allow the court to conclude that it rises to the

level of profound mental incapacity. Further, although the record indicates that Amos failed to

surrender for his jail sentence and instead fled to Canada where he was later apprehended, (see

Criminal Case No. CCB-18-224), Amos’s fleeing to Canada does not constitute an extraordinary

circumstance beyond Amos’s control or external to his own conduct.

       Accordingly, the motion (ECF 213) is Denied and no certificate of appealability is issued.

The clerk shall Close the associated civil case, CCB-20-247.

                       17th day of June, 2020.
       So Ordered this ____




_____________                                                        /S/
                                                             ______________________
Date                                                         Catherine C. Blake
                                                             United States District Judge



                                                  2
